Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
SUPPLEMENTAL ACTION
2.	Per QPIDS filed 12/20/2021, initialed and signed IDS filed 12/20/2021 is attached.  It is noted for the record that the reasons for the allowability of the present claims as set forth in the Notice of Allowability mailed 11/02/2021 remain unaffected by the art cited in the IDS.  For instance, English translation of JP 2014-080504 (cited in IDS filed 12/20/2021) discloses a rubber composition comprising a modified liquid polybutadiene, a diene rubber having unsaturated bond, and a surface-treated silica, corresponding to the claimed modified silica (Paragraphs [0001], [0007], [0012]-[0015], and [0038]).  However, JP 2014-080504 does not teach or would have suggested the addition of a polymer (A) comprising a carbon-carbon unsaturated bond and exhibiting a value α of 0.6 or more as obtained by formula (i) and also exhibiting a value β of 0.6 or less as obtained by formula (ii) as required by the claims of the present application.  Thus, JP 20014-080504 alone or in combination with the other cited references do not teach or would have suggested the claimed specific rubber composition.
Thus, the reasons for allowance set forth in the Office action mailed 11/02/2021 remains valid and is repeated below.

EXAMINER’S AMENDMENT
3.            An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Derek Lightner on October 20, 2021.  
The application has been amended as follows:
Claim 1 is amended as follows:
1.	(Currently Amended) A rubber composition, comprising:
(A) a polymer comprising a carbon-carbon unsaturated bond and exhibiting a value α of 0.6 or more as obtained by formula (i):

    PNG
    media_image1.png
    48
    816
    media_image1.png
    Greyscale
,
p, q, r, and s being proportions by mole of structural units of formulae (1), (2), (3), and (4), respectively in the polymer:

    PNG
    media_image2.png
    123
    525
    media_image2.png
    Greyscale
; and
(B) modified silica 
wherein the polymer (A) also exhibits a value β of 0.6 or less as obtained by formula (ii):

    PNG
    media_image3.png
    50
    728
    media_image3.png
    Greyscale
,
p, q, r, and s having the same meanings as in formula (i).

Claim 2 is amended as follows:
from 0.17 to 0.58 as obtained by the formula (ii). 

Claim 12 is amended as follows:
12.	(Currently Amended) The composition of claim 11, wherein the polymer (A) also exhibits a value β in a range of from [[0.150.6]] 0.6 or less as obtained by formula (ii):

    PNG
    media_image4.png
    50
    728
    media_image4.png
    Greyscale
,
wherein p, q, r, and s have the same meanings as defined in the formula (i).

Written descriptive support for this amendment is found at Pages 7-8, Paragraph [0017] of the specification as originally filed.

Claim 20 is amended as follows:
20.	(Currently Amended) The composition of claim [[1]]4, wherein the average ethylene chain length of the polymer (A) is in a range of from 2.2 to 15, and 
	wherein the mass ratio, Ma/Mb, is in a range of from 0.6 to 1.5.

4.	There are no claims to be renumbered.  Claims 1-20 remain as “Claims 1-20”.

Reasons for Allowance
5.	Claim 1 was amended to include a limitation supported at Pages 7-8, Paragraph [0017] of the specification as originally filed.
	Claim 2 was also amended to further limit value β to “0.17 to 0.58” which is supported at Page 8, Paragraph [0017] of the specification as originally filed.

	Thus, no new matter is present.
	See Claim Amendment filed 10/06/2021.
6.	The obviousness type double patenting rejection based on the claims of US Application no. 16/364,857 (corresponding to US PG PUB 2019/0218378) in view of Belmont et al. (US 2013/0165560) set forth in Paragraph 4 of the previous Office action mailed 07/20/2021 is no longer applicable and thus, withdrawn because this particular application is no longer pending, i.e., abandoned. 
7.	Moreover, the other obviousness type double patenting rejections based on the claims of US Application no. 16/845,190 (corresponding US PG PUB 2020/0247982) in view of Belmont et al. (US 2013/0165560) and US Application no. 16/542,473 (corresponding to US PG PUB 2020/0087490) in view of ADACHI et al. (US 2019/0218378) set forth in Paragraphs 2 and 3, respectively, of the prior Office action mailed 07/20/2021 are no longer applicable and thus, withdrawn because none of the claims of these applications alone or in combination with Belmont et al. and ADACHI et al. would have suggested the presently claimed rubber composition comprising (A) a polymer comprising a carbon-carbon unsaturated bond and 
8.	The present claims are allowable over the prior art references of record, namely ADACHI et al. (US 2019/0218378), Belmont et al. (US 2013/0165560), and Hennebert et al. (US 2013/0160910).
9.	 As indicated in Paragraph 7 of the Office action mailed 07/20/2021, the limitations from previously presented claims 2 or 4 from claim amendment dated 08/16/2019 contain allowable subject matter.  Thus, the applicants incorporated the previously presented limitation of claim 2 into now claim 1, and added new independent claim 11 which incorporated the limitations of previously presented claim 1 and 4 (see also Claim Amendment filed 10/06/2021).  It follows that the 103 rejections set forth in Paragraphs 5 and 6 of the previous Office action mailed 07/20/2021 are no longer applicable and thus, withdrawn because ADACHI et al. alone or in combination with Belmont et al. and Hennebert et al. do not teach or would have suggested the newly recited particular rubber compositions.  See also Page 6 of Applicants’ Remarks filed 10/06/2021. 
	Accordingly, claims 1-20 are deemed allowable over the prior art references of record.	

Correspondence
10.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANNAH J PAK/Primary Examiner, Art Unit 1764